Citation Nr: 0321255	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  96-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for diarrhea with abdominal 
cramps, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to August 
1992.  The veteran had service in the Southwest Asia Theater 
of Operations from October 1990 to April 1991.  The veteran 
also had service in the Army National Guard from August 1992 
to November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  The 
veteran's case was remanded for additional development in 
September 2000.  It is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  

2.  The veteran's service medical records are negative for 
any complaints of or treatment for diarrhea and/or abdominal 
cramps in service.

3.  The first medical evidence of a subjective complaint of 
diarrhea and abdominal cramping is the veteran's VA Persian 
Gulf registry examination dated in April 1993.

4.  The veteran developed symptoms of a gastrointestinal (GI) 
disorder after service in Southwest Asia in 1991.

5.  The veteran has had continual symptoms of a GI disorder 
since 1991 that have been diagnosed as irritable bowel 
syndrome.  The veteran's irritable bowel syndrome represents 
a chronic multisymptom illness that is defined by a cluster 
of signs or symptoms but is not a diagnosed illness for 
purposes of 38 C.F.R. § 3.317. 


CONCLUSION OF LAW

The veteran has diarrhea and abdominal cramping caused by 
irritable bowel syndrome that was incurred as a result of 
military service in the Southwest Asia Theater of Operations.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 U.S.C.A. 
§ 1117 (West 2002) (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (Dec. 27, 2001)); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2002); (as amended by 68 Fed. Reg. 34,539-543 
(June 10, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from July 1989 to August 
1992.  His military personnel records reflect service in the 
Southwest Asia Theater of Operations from October 1990 to 
April 1991.  The veteran also had Army National Guard service 
from August 1992 to November 1996. 

The veteran's service medical records (SMRs) cover a period 
from October 1988 to August 1991.  They are negative for any 
complaints of or treatment for diarrhea or abdominal cramps.  
A periodic physical examination, dated in August 1991, did 
not record any findings of a gastrointestinal (GI)-related 
problem.  Moreover, the veteran did not indicate a history of 
a GI-related problem on his accompanying Report of Medical 
History.  The veteran provided a positive response to a 
number of items on the history form, but said "no" to 
having frequent indigestion, stomach, liver or intestinal 
trouble, or gall bladder trouble or gallstones.  He also 
checked no to having any piles or rectal disease and no 
recent gain or loss of weight.

The veteran submitted claims for disability compensation 
benefits for unrelated issues in September 1992 and April 
1993.  He was afforded VA examinations in October 1992, 
November 1992, and June 1993.  There were no complaints 
regarding diarrhea or cramping noted in the examinations.  

The veteran submitted his current claim in July 1994.  The 
veteran included a copy of a VA Persian Gulf registry 
examination that was performed in April 1993.  The examiner 
noted that the veteran complained of diarrhea and abdominal 
cramps from January to May.  The year involved was uncertain 
due to the handwriting.  An August 1993 cover letter that 
transmitted the results of the examination to the veteran 
noted the medical problem as chronic intermittent diarrhea 
and abdominal cramps after being in the Persian Gulf.

The veteran was afforded a VA GI examination in April 1995.  
The examiner recorded a 4-year history of epigastric distress 
and diarrhea.  The examiner noted that the veteran denied 
prior GI distress.  He also noted that the veteran's pain was 
epigastrium and could be associated with milk products and 
causing nausea and loose stools.  The veteran related that he 
would have cramping abdominal pain that was relieved by bowel 
movements.  There were no bloody stools.  Also no weight loss 
was reported.  The veteran reported daily episodes of pain 
and almost daily episodes of diarrhea.  No diagnosis, 
assessment or impression was provided.

The veteran was afforded a VA proctology examination in May 
1995.  The examiner said that careful questioning of the 
veteran revealed that he suffered from episodic diarrhea 
since his tour in Southwest Asia.  The veteran denied any 
history of bleeding, soiling, tenesmus, dehydration, 
malnutrition, anemia, or fecal leakage.  The veteran admitted 
to episodic diarrhea described as one to two loose bowel 
movements every couple of weeks.  The diagnosis was 
intermittent diarrhea by history.

VA medical records for the period from October 1992 to May 
1995 were associated with the claims file.  The records 
consisted of copies of prior VA examinations and outpatient 
treatment entries for unrelated medical problems.

The veteran's claim was originally denied by way of a rating 
decision dated in August 1995.  The decision noted that there 
was no indication of any complaints or treatment for diarrhea 
or abdominal cramps in service.  The veteran's claim was 
denied as not beginning in service and not manifesting itself 
to a compensable level within two years after the veteran's 
service in Southwest Asia.  

Treatment records from J. P. Stratis, M.D., were received in 
February 1998.  The records covered a period from April 1995 
to February 1998; however, the records pertained to medical 
care unrelated to the issue on appeal.

The veteran's case was remanded by the Board in September 
2000.  The RO was instructed to obtain any outstanding 
treatment records and to afford the veteran a new VA 
examination in regard to the issue on appeal.  The remand 
noted that, at the time, the veteran's complaints of diarrhea 
and abdominal cramping were not linked to a known clinical 
diagnosis.

Associated with the claims file were VA records for the 
period from April 2001 to June 2001.  The records related to 
the veteran's evaluation and treatment at a VA domiciliary in 
regard to his post-traumatic stress disorder.  A medical 
history, recorded in April 2001, noted that the veteran had a 
history of crampy GI pain.  The veteran was noted to admit to 
episodes of diarrhea every two months.  He was also reported 
to be lactose intolerant.  There was no report of evaluation 
or treatment for the veteran's diarrhea and/or abdominal 
cramps during his stay.

The veteran's personnel records were received in December 
2001.  There were no additional SMRs included.

Additional VA medical records were associated with the claims 
file.  They consisted of discharge summaries dated in March 
1998, January 2001, and October 2001.  The March 1998 summary 
noted that the veteran reported that he suffered from 
infrequent mild epigastric pain after eating hot peppers that 
would resolve after taking Mylanta.  The January 2001 summary 
did not report any history of GI-related problems and did not 
report any evaluation or treatment for the same during the 
veteran's period of hospitalization.  Finally, the October 
2001 summary reflected the termination of the veteran's 
domiciliary stay.  The summary reported that the veteran was 
lactose intolerant and was prescribed medication to use as 
needed to treat the condition.

The veteran was afforded a VA GI examination in April 2003.  
The veteran provided a history of developing problems in his 
last year of service in eating "hot stuff" and it hurting 
his stomach.  The veteran said that his stomach would hurt if 
he ate hot sauce and that it had become worse over time.  The 
veteran reported an occasional history of looseness of bowel.  
The examiner also noted a history of problems with dairy 
products for the same period.  The examiner provided 
diagnoses of lactose intolerance and irritable bowel syndrome 
(IBS).  The examiner noted that the veteran said that the 
onset was during his last year of service but that the SMRs 
did not show any treatment.  The examiner said that the IBS 
was mild to moderate.  He also said that, in light of the 
worsening abdominal pain, an upper GI series was ordered.  
Unfortunately, the report of the test was not included with 
the examination report.

The RO issued a supplemental statement of the case in May 
2003.  The veteran's claim remained denied.  The RO 
determined that there was no evidence of the veteran having 
treatment for IBS in service as reflected by his SMRs and as 
noted by the VA examiner in April 2003.  The RO also denied 
the veteran's claim for an undiagnosed illness by noting that 
the diagnosis of IBS removed the issue from consideration as 
an undiagnosed illness.

II.  Analysis

Service connection, on a direct basis, may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In addition, certain 
chronic diseases, including ulcers, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2002) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim might still be 
granted on the basis of 38 C.F.R. § 3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above the veteran's claim originated in July 1994.  
This predated the statutory and regulatory provisions that 
govern claims for disability compensation benefits for 
undiagnosed illness claims.  In light of the unique status of 
this claim, a history of the development of the applicable 
provisions of law and the subsequent changes and amendments 
is required.  

Historically, on November 2, 1994, Congress enacted the 
"Persian Gulf War Veterans' Benefits Act," which was Title I 
of the "Veterans' Benefits Improvements Act of 1994," Public 
Law 103-446.  That statute, in part, added a new section 1117 
to Title 38, United States Code.  Section 1117 authorized VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
Operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of Operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998.  The presumptive period was 
extended again to December 31, 2006, in November 2001.  See 
66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).  This rule was 
finalized in December 2002.  See 67 Fed. Reg. 78,979-78,980 
(Dec. 27, 2002). 

Effective October 21, 1998, Congress enacted Public Law 105-
277, §1602(a)(1)., which added 38 U.S.C. § 1118.  The new 
section 1118 codified the authority to establish a list of 
illnesses to be granted presumptive service connection based 
on service in the Persian Gulf during the Persian Gulf War.  
To date, no specific diseases have been identified under this 
authority to warrant service connection on a presumptive 
basis.  See 66 Fed. Reg. 35,702-35,710 (July 6, 2001), and 66 
Fed. Reg. 58,784-58,785 (Nov. 23, 2001).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).  This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a).  Section 
202(a) amended 38 U.S.C. 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS)) that is defined by a cluster of signs or 
symptoms; and (3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C. 1117(d).  A "qualifying chronic 
disability" includes one or any combination of these 3 types 
of illnesses.  See 38 U.S.C.A. § 1117 (as amended by VEBEA, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
to March 1, 2002.  See 68 Fed. Reg. 34,539-543 (June 10, 
2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added defining 
the term "medically unexplained chronic multisymptom 
illness" to mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a medically 
unexplained chronic multisymptom illness; therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and IBS as currently 
meeting this definition.  See 68 Fed. Reg. 34,539-543 
(June 10, 2003).  

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments more favorable to the veteran than the previous 
version of the statute.  Therefore, the amended version of 
38 U.S.C.A. § 1117 is applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34,539-543 (June 10, 2003).

For purposes of 38 C.F.R. § 3.317, there must be objective 
indications of chronic disability to include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2), as amended by 68 Fed. Reg. 34,539-543 
(June 10, 2003), now redesignated 38 C.F.R. § 3.317(a)(3).  A 
disability is considered chronic if it has existed for six 
months or more, even if exhibiting intermittent episodes of 
improvement and worsening throughout that six-month period.  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3), as amended by 68 Fed. 
Reg. 34,539-543 (June 10, 2003), now redesignated 38 C.F.R. 
§ 3.317(a)(4).  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
or Operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(d)(1) (2002).  The 
Southwest Asia Theater of Operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2) (2002).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
Theater of Operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c) (2002).

Accordingly, service connection may be granted on a 
presumptive basis if there is evidence (1) that the claimant 
is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) 
which became manifest either during active military, naval or 
air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 as amended by 68 Fed. Reg. 34,539-543 (June 10, 
2003).  Objective indications of chronic disability include 
both "signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id.

The veteran's IBS was not diagnosed in service.  The SMRs are 
negative for any diagnosis of the disease.  However, the 
veteran alleges that he experienced symptoms of diarrhea and 
abdominal cramping beginning with his service in Southwest 
Asia and throughout his last year of military service.  The 
veteran was noted to continue to complain of those symptoms 
at the time of his VA Persian Gulf registry examination in 
April 1993, approximately 9 months after his release from 
active duty.  The VA medical records reflect continued 
complaints of diarrhea and abdominal cramping over the years.  
No diagnosis was provided.

In April 2003, a VA gastroenterologist determined that the 
veteran's symptoms were best identified as an inflammatory 
bowel syndrome.  (Emphasis added).  The examiner said that 
there was no evidence of the development of the IBS during 
service in the SMRs; however, the examiner did not address 
the issue of the diagnosis representing a chronic 
multisymptom illness defined by a cluster of signs or 
symptoms.  See 38 C.F.R. § 3.317 (a)(2)(i)(B)(3), as amended 
by 68 Fed. Reg. 34,542.  

A syndrome can be defined as the aggregate of signs and 
symptoms associated with any morbid process, and constituting 
together the picture of the disease.  STEDMAN'S MEDICAL 
DICTIONARY 1721 (26th Ed., 1995).  Irritable bowel syndrome 
is a functional commonly psychosomatic disorder of the colon 
characterized by the secretion and passage of large amounts 
of mucus, by constipation alternating with diarrhea, and by 
cramping abdominal pain, and is commonly referred to as 
spastic colon.  Kirwin v. Brown, 8 Vet. App. 148, 154 (1995).  
The Board finds that it is reasonable to infer that the 
veterans' IBS comes under the amended regulation [38 C.F.R. 
§ 3.317 (a)(2)(i)(B)(3)] for consideration and; after 
resolving all reasonable doubt in favor of the veteran, 
warrants a grant of service connection.  This is based on the 
fact that the veteran's IBS has not been identified through 
any studies but rather is based on the veteran's chronic 
complaints through the years.  The VA examiner attributed 
those symptoms to IBS.  Further, he described the veteran's 
IBS as mild to moderate.

The change in regulations was made to specifically implement 
the intent of Congress to ensure eligibility for chronically 
disabled Gulf War veterans, even with a diagnosis, in the 
absence of conclusive pathophysiology or etiology.  Moreover, 
the veteran's IBS has been characterized as mild to moderate.  
Moderate symptoms for irritable colon syndrome under 
Diagnostic Code 7319, typically used to rate disabilities 
involving IBS, equate to a 10 percent disability rating.  
Thus the veteran satisfies the pertinent criteria for 
developing a covered illness to a compensable degree within 
the presumptive period.  Accordingly, with reasonable doubt 
resolved in the veteran's favor, service connection for the 
veteran's IBS is granted.

The Board also notes that the standard for processing claims 
for VA benefits was changed, effective November 9, 2000, with 
the signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As the Board's 
decision constitutes a complete grant of the benefit sought 
on appeal, there is no further assistance or development 
required in this case to comply with the VCAA.


ORDER

Service connection for diarrhea and abdominal cramps as a 
result of irritable bowel syndrome is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

